DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JANARD ORANGE,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2098

                          [October 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 09-008042 CF
10B.

  Rachel A. Canfield, Miami, and Hassia T. Diolombi of Shook, Hardy &
Bacon L.L.P., Miami, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, Mark J. Hamel and
Jonathan P. Picard, Assistant Attorneys General, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.